Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-18-00974-CV

                  IN THE INTEREST OF L.G., J.G., and J.G., Children

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 17-1222-CV-D
                       Honorable Robin V. Dwyer, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Monica Gallegos.

      SIGNED May 29, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice